DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 does not contain a verb. Examiner suggests amending claim 7 to include the verb “comprises” in between the terms “polymer” and “a thermally…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al (US 2015/0344061).
Regarding claim 1, Uematsu discloses a vehicle steering wheel (Fig. 1 #10 steering wheel) comprising: 
a core structure (Fig. 1 #25 rim core metal); 
a heater (Fig. 1 #28 heater) surrounding at least a portion of the core structure (Fig. 1 #25 rim core metal) to define a heated portion; 
a gap in the heater defining an unheated portion (Shown in the figure below); 
a cover wrap (Fig. 9 #61 skin body) surrounding the heater (Fig. 1 #28 heater) and having first and second edges joined together at a seam above the gap ([0094] lines 6-10 ---"Skin body pieces 61a are attached to cover portion 19 by sewing or the like at an inner circumference position of cover portion 19 (rim portion 15) so as to cover the planar surface of cover portion 19 and to be substantially flush with each other.” ); 
and a thermally conductive polymer (Fig. 1 #19 cover portion) thermally coupled to the heater (Fig. 1 #28 heater) and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy across the gap.

    PNG
    media_image1.png
    311
    581
    media_image1.png
    Greyscale

Regarding claim 2, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the first and second edges are stitched together at a stitch seam ([0094] lines 6-10 ---"Skin body pieces 61a are attached to cover portion 19 by sewing or the like at an inner circumference position of cover portion 19 (rim portion 15) so as to cover the planar surface of cover portion 19 and to be substantially flush with each other.” ).
Regarding claim 3, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the cover wrap comprises one of leather and vinyl ([0086] lines 1-2 ---" Skin body 61 is made of leather (artificial leather), for example, or a synthetic resin (polyurethane rubber).”).
Regarding claim 4, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the gap extends below the first and second edges of the cover wrap (The Fig. 9 #61 skin body extends around the entire steering wheel) and the conductive polymer (Fig. 1 #19 cover portion) extends over the gap (The Fig. 1 #19 cover portion extends over the gap and is shown in Fig. 1).
Regarding claim 8, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the heater (Fig. 1 #28 heater) comprises an electric heater mat ([0055] ---" Heater 28 integrally includes: porous sheet 31, which serves as a base member; and heating wire 32, which is fixedly attached to front surface 31a of porous sheet 31.”).
Regarding claim 9, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the heater mat (Fig. 1 #28 heater) has first and second edges, wherein the gap is defined between the first and second edges of the heater mat (Fig. 5B shows #31 porous sheet to which #32 heater wire is attached, is shown to have ends that are not joined.).
Regarding claim 10, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the core structure (Fig. 1 #25 rim core metal) comprises a rigid core (The rim core is made from metal.) and a surrounding compliant layer (Fig. 9 #65 tape).
Regarding claim 12, Uematsu discloses a vehicle steering wheel (Fig. 1 #10 steering wheel) comprising: 
a core structure (Fig. 1 #25 rim core metal); 
an electric heater mat (Fig. 1 #28 heater) surrounding a portion of the core structure to define a heated portion (Fig. 1 #25 rim core metal); 
a cover wrap (Fig. 9 #61 skin body) surrounding the electric heater mat (Fig. 1 #28 heater) and having first and second edges joined together at a seam above the gap ([0094] lines 6-10 ---"Skin body pieces 61a are attached to cover portion 19 by sewing or the like at an inner circumference position of cover portion 19 (rim portion 15) so as to cover the planar surface of cover portion 19 and to be substantially flush with each other.” ); 
and a thermally conductive polymer (Fig. 1 #19 cover portion) thermally coupled to the heater (Fig. 1 #28 heater) and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy across the gap.

    PNG
    media_image1.png
    311
    581
    media_image1.png
    Greyscale

Regarding claim 13, Uematsu teaches the steering wheel as appears above (see the rejection of claim 12), and Uematsu further teaches wherein the cover wrap comprises one of leather and vinyl ([0086] lines 1-2 ---" Skin body 61 is made of leather (artificial leather), for example, or a synthetic resin (polyurethane rubber).”).
Regarding claim 14, Uematsu teaches the steering wheel as appears above (see the rejection of claim 12), and Uematsu further teaches wherein the gap extends below the first and second edges of the electric heater mat  (The gap is formed by the space between the edges of the Fig. 1 #28 heater) and the conductive polymer (Fig. 1 #19 cover portion) extends over the gap (The Fig. 1 #19 cover portion extends over the gap and is shown in Fig. 1) or through the gap.
Regarding claim 18, Uematsu teaches the steering wheel as appears above (see the rejection of claim 12), and Uematsu further teaches wherein the core structure (Fig. 1 #25 rim core metal) comprises a rigid core (The rim core is made from metal.) and a surrounding polyurethane layer (Fig. 1 #19 cover portion comprises a microcellular foamed soft polyurethane resin [0054]).
Regarding claim 20, Uematsu teaches the steering wheel as appears above (see the rejection of claim 12), and Uematsu further teaches wherein the heater mat (Fig. 1 #28 heater) has first and second edges, wherein the gap is defined between the first and second edges of the heater mat (Fig. 5B shows #31 porous sheet to which #32 heater wire is attached, is shown to have ends that are not joined.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al (US 2015/0344061) as applied to claims 1 and 12, in view of Lettow et al (US 2016/0327979).
Regarding claim 5, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), but does not teach wherein the thermally conductive polymer comprises a liquid curable polymer applied onto at least the first and second edges of the heater.
Nonetheless, Lettow teaches wherein the thermally conductive polymer comprises a liquid curable polymer ([0067] lines 1-11 ---" Examples of electrically conductive polymers include, but are not limited to, polyacetylene, polyethylene dioxythiophene (PEDOT), poly(styrenesulfonate) (PSS), PEDOT:PSS copolymers…”; Polyacetylene is known to be a curable liquid polymer.) applied onto at least the first and second edges of the heater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Uematsu by incorporating the liquid curable polymer as taught by Lettow for the purpose of providing a thermally conductive insulator between the heater and the cover.
Regarding claim 6, Uematsu in view of Lettow teaches the steering wheel as appears above (see the rejection of claim 5), and Lettow further teaches wherein the thermally conductive polymer comprises polyacetylene ([0067] lines 1-11 ---" Examples of electrically conductive polymers include, but are not limited to, polyacetylene, polyethylene dioxythiophene (PEDOT), poly(styrenesulfonate) (PSS), PEDOT:PSS copolymers…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Uematsu by incorporating as taught by Lettow for the purpose of providing a thermally conductive insulator between the heater and the cover.
Regarding claim 15, Uematsu teaches the steering wheel as appears above (see the rejection of claim 12), but does not teach wherein the thermally conductive polymer comprises a liquid curable polymer applied onto at least the first and second edges of the heater.
Nonetheless, Lettow teaches wherein the thermally conductive polymer comprises a liquid curable polymer ([0067] lines 1-11 ---" Examples of electrically conductive polymers include, but are not limited to, polyacetylene, polyethylene dioxythiophene (PEDOT), poly(styrenesulfonate) (PSS), PEDOT:PSS copolymers…”; Polyacetylene is known to be a curable liquid polymer.) applied onto at least the first and second edges of the heater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Uematsu by incorporating the liquid curable polymer as taught by Lettow for the purpose of providing a thermally conductive insulator between the heater and the cover.
Regarding claim 16, Uematsu in view of Lettow teaches the steering wheel as appears above (see the rejection of claim 15), and Lettow further teaches wherein the ([0067] lines 1-11 ---" Examples of electrically conductive polymers include, but are not limited to, polyacetylene, polyethylene dioxythiophene (PEDOT), poly(styrenesulfonate) (PSS), PEDOT:PSS copolymers…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Uematsu by incorporating as taught by Lettow for the purpose of providing a thermally conductive insulator between the heater and the cover.


Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al (US 2015/0344061) as applied to claims 1 and 12, in view of Kissell et al (US 20040079431).
Regarding claim 11, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), but does not teach wherein the cover wrap comprises a first cover wrap material overlapping at a tuck with a second cover wrap material, and wherein the conductive polymer further extends under the overlapping portions of the tuck.
Nonetheless, Kissell teaches wherein the cover wrap (Fig. 2B #82 cover) comprises a first cover wrap material (Shown in the figure below) overlapping at a tuck with a second cover wrap material (Shown in the figure below), and wherein the conductive polymer further extends under the overlapping portions of the tuck (This limitation is realized with the combination of Uematsu in view of Kissell.).

    PNG
    media_image2.png
    391
    525
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Uematsu by incorporating the overlapping cover materials as taught by Kissell for the purpose of creating a lap seam to close the cover over the remaining components of the steering wheel.
Regarding claim 19, Uematsu teaches the steering wheel as appears above (see the rejection of claim 12), but does not teach wherein the cover wrap comprises a first cover wrap material overlapping at a tuck with a second cover wrap material, and wherein the conductive polymer further extends under the overlapping portions of the tuck.
Nonetheless, Kissell teaches wherein the cover wrap (Fig. 2B #82 cover) comprises a first cover wrap material (Shown in the figure below) overlapping at a tuck with a second cover wrap material (Shown in the figure below), and wherein the (This limitation is realized with the combination of Uematsu in view of Kissell.).

    PNG
    media_image2.png
    391
    525
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Uematsu by incorporating the overlapping cover materials as taught by Kissell for the purpose of creating a lap seam to close the cover over the remaining components of the steering wheel.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not disclose, teach, or suggest wherein the thermally conductive polymer comprises a thermally conductive polymer tape.
The closest prior art to teach a polymer tape would be Kissell et al (US 2004/0079431). Kissell teaches a polymer tape used to close a gap in a cover. However, Examiner finds no reason to combine the references since primary reference Uematsu teaches a cover portion that completely surrounds the gap between the edges of the heater mat. It would not be obvious to replace the cover portion of Uematsu with the polymer tape of Kissell because the use of the polymer tape would destroy the invention of Uematsu and render it inoperable for its original function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761